DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 25 April 2022 have been entered.  Claims 1, 10, and 19 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1, 3-10, and 12-19 are still pending in this application, with claims 1, 10, and 19 being independent.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant argues, with respect to the limitation (d2) from claim 1 that that Paragraph [0032] “repeating textures of a building facade texture, this paragraph fails to teach, suggest, or disclose modifying the duplicated planar layers and the duplicated wall layers by adjusting frequency and size of the one or more of the planar layers and the wall layers”. 
Examiner notes that not only is the frequency modified, but so too the size, as is demonstrated in Paragraph [0032]: “FIG. 5a depicts a case in which a building facade texture 500 comprises repeating textures 504. In this case, the process 400 assumes that each integer range of the repeated textures 504 defines the boundaries of a room. The processor 108 computes a unique range of texture coordinates for each room in the building facade 500, shown by dashed lines 508. For example, to define a facade with n by m uniformly distributed rooms, a single quad can be drawn and texture coordinates can be assigned from 0 to n in one direction and 0 to m in the other direction. However, in other embodiments, rooms are placed in arbitrary locations with flexible combinations of sizes and shapes, the windows belonging to each room being within the designated texture coordinate range” (emphasis added). Thus, Examiner finds the cited portions of Yang to read on the claimed limitation.
Applicant argues, with respect to the limitation (e) from claim 1 that Paragraph [0204] “of McNelley seems to disclose creating what appears as a 3-D holographic image by increasing surface reflection, shadows and motion, it fails to teach, suggest, or disclose creating an illusion of depth by applying the first room image and the second room image as patterns to the flat surface of the building image. That is, McNelley does not apply the duplicated first and second images on the flat surface of the building image to create the illusion of depth”. 
Examiner notes, as is outlined in the rejection, that Yang discloses applying the first room image and the second room image as patterns to a surface of a building image, and that the claimed limitation is taught by the combination of Yang, as modified by the features of McNelley. Examiner finds that Yang, in view of McNelley indeed teaches the limitation in question, wherein McNelley clearly teaches applying patterns to a flat surface to create an illusion of depth, as is evident in the cited portion of McNelley. Thus, Examiner finds the cited portions of Yang, in view of McNelley to read on the claimed limitation.
For the remaining claims, Applicant argues for their allowance for same the reasons above and for the dependence to one of the independent claims. It follows that Examiner maintains all rejections for at least the above reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. 2017/0372512), hereinafter Yang, in view of McNelley et al. (US Pub. 2018/0176506), hereinafter McNelley.
Regarding claim 1, Yang discloses a method of generating image data for a room image for an animated movie, the method comprising: generating at least one planar layer in depth for a first room image including conveying a room interior effect for a room visible through a window on a flat surface of a building image (Fig. 2; Paragraphs [0026]-[0027]: texture data 136 also includes one or more interior cube map textures 148 that represent room interiors and one or more furniture plane textures…a method for automatically rendering random window lighting and interior maps without explicit information of room sizes and locations. The programmed instructions 128 comprise computer code that implements the method and at least includes a window lighting component 152 that automatically renders window lighting. In some embodiments the programmed instructions 128 further includes an interior mapping component 156 that automatically renders interior textures of rooms. One aspect of the method is that the method infers room locations based on texture coordinates of the facades; Paragraph [0029]: FIG. 2 shows a comparison of window lighting and interior mapping effects created with the method having various window light percentages. In this overview perspective, the processor 108 uses window lighting component 152 to generate two color lighting on a random set of windows and provides a convincing rendering of a city night scene. A threshold parameter controls the portion of lit windows. The percentage of lit rooms is controlled using the threshold parameter in a continuous way. Renderings 200, 204, and 208 depict a city rendered with window light using threshold parameter values of 0.2, 0.5, and 0.8, respectively. In some embodiments, the processor 108 uses the interior mapping component 156 to add further variety to the windows' appearance by rendering interior textures), wherein the at least on planar layer in depth conveys a graphically-illustrated room interior effect (Fig. 2; Paragraph [0029]: FIG. 2 shows a comparison of window lighting and interior mapping effects created with the method having various window light percentages. In this overview perspective, the processor 108 uses window lighting component 152 to generate two color lighting on a random set of windows and provides a convincing rendering of a city night scene. A threshold parameter controls the portion of lit windows. The percentage of lit rooms is controlled using the threshold parameter in a continuous way. Renderings 200, 204, and 208 depict a city rendered with window light using threshold parameter values of 0.2, 0.5, and 0.8, respectively. In some embodiments, the processor 108 uses the interior mapping component 156 to add further variety to the windows' appearance by rendering interior textures); generating at least one wall layer for a wall in the first room image (Figs. 9A-9C; Paragraphs [0044]-[0045]: process 700 determines room floor, ceiling, and wall locations in texture space for a room that contains the current fragment (block 702). In the case where the process 400 was used to individually define room locations, the processor 108 simply determines that the room boundaries are located at nearest integer values in u-v texture space. However, in the case where the per-floor texture parameterization process 404 was used, the processor 108 uses a pseudo-random placement of room dividing walls based on the window curtain function that was used in the process 404. The processor 108 uses the window lighting pattern generated with the window curtain function as a loose definition of room separation. To apply interior mapping to the rooms, the processor 108 defines precise definitions of wall…processor 108 subtracts the value of the first wall from all each of the wall locations to ensure that all values stored in the texture are positive. FIG. 9 shows an example encoding of wall locations in a texture. In this example, the wall locations in texture space are shown with the lines 900. The top row of data 904 corresponds to the red channel data in which the location of the left wall is stored. The middle row of data 908 corresponds to the green channel data in which the width of the room is stored. Finally, the bottom row of data 912 corresponds to the blue channel data in which the index of the room is stored); creating a second room image by duplicating one or more of the at least one planar layer for the first room image and duplicating one of more of the at least one wall layer for the first room image, and modifying the at least one duplicate planar layer and the at least one duplicate wall layer by adjusting frequency and size of the one or more of the at least one planar layer and the one or more layer of the at least one wall (Figs. 5A-5B; Paragraph [0032]: FIG. 5a depicts a case in which a building facade texture 500 comprises repeating textures 504. In this case, the process 400 assumes that each integer range of the repeated textures 504 defines the boundaries of a room. The processor 108 computes a unique range of texture coordinates for each room in the building facade 500, shown by dashed lines 508. For example, to define a facade with n by m uniformly distributed rooms, a single quad can be drawn and texture coordinates can be assigned from 0 to n in one direction and 0 to m in the other direction. However, in other embodiments, rooms are placed in arbitrary locations with flexible combinations of sizes and shapes, the windows belonging to each room being within the designated texture coordinate range. FIG. 5b depicts an arbitrary room distribution on a building facade 512 with a single texture. The processor 108 computes a unique integer coordinate range 516 for each room, with the fractional part of (u, v) representing the true texture coordinate. On the top two floors, only window areas have geometry primitives and texture coordinates defined using the process. On the bottom floor, the entire room area is covered with a pair of triangle geometry primitives); and applying the first room image and the second room image as patterns to a surface of the building image (Fig. 5B; Paragraph [0035]: parameterization process 400, described above, allows for a precise definition of room boundaries. However, with the process 400, either the same texture is repeated for all rooms, as in FIG. 5a, or separate geometry is generated for each room or window, as in FIG. 5b. The process 404 provides a more flexible method. First the process 404 uses the processor 108 to define a single texture coordinate range 600 covering an entire floor and to repeat it vertically for the whole building facade, as shown in FIG. 6a (block 420). In this way, the process 404 improves the variety in the facade appearance while keeping the geometry simple. Note that this parameterization does not prevent repeating the texture coordinate ranges horizontally or lining up multiple textures coordinate ranges on each floor. The only change is that an integer range of the horizontal texture coordinate range now accommodates multiple rooms).
	While Yang discloses applying the first room image and the second room image as patterns to a surface of a building image, Yang does not explicitly disclose applying the image as patterns to the flat surface of the building image to create an illusion of depth.
	However, McNelley teaches generating image data for a room image (Paragraph [0008]), further comprising applying the image as patterns to the flat surface of the building image to create an illusion of depth (Paragraph [0204]: FIG. 9 further illustrates the present invention presenting a massive 3-D volumetric object 90 floating in a black color of the image screen 43 and the surrounding black mask 46. The volumetric object 90 appears 3-D and is described as "holographic" by observers even though the volumetric object 90 is technically not a hologram. Yet, industry terminology and popular description is certainly now morphing the definition of a "hologram." The object 90 is animated or videotaped with careful attention to increased surface reflection, shadows and motion that are in concert create the impression of a solid object floating in mid-air in the stages black void. The illusion is even more impressive when the reflected rear stage 56 is seen behind the 3-D volumetric object 90. Of course, stereo 3-D with glasses or auto-stereoscopic displays are applicable to the present invention, but the impressive illusion of the 3-D volumetric object 90 presents an impressive 3-D presentation and entertainment experience; Paragraph [0265]: volumetric 3D object 770 is actually a 2-D image of a 3D appearing object produced on a slanted flat panel 784 and reflected by the angled film 720. Objects that have shading, reflection and motion, and are surrounded in a black field will appear 3D in the present invention and seemingly float in the middle of the meeting room). McNelley teaches that this will allow for creating the illusion of 3-D from a 2-D image to give the user a 3-D experience (Paragraph [0204]; Paragraph [0265]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang with the features of applying the image as patterns to the flat surface of the building image to create an illusion of depth as taught by McNelley so as to creating the illusion of 3-D for a user as presented by McNelley.
Regarding claim 3, Yang, in view of McNelley teaches the method of claim 1, Yang discloses further comprising defining each planar layer by specifying color and transparency of each planar layer (Paragraph [0034]: the process 400 maps the computed room lighting to the transparent window areas of the building facade texture (block 416). The processor 108 applies the window transparency cutout layer 144 to the building facade texture to mark window locations with an alpha value of zero. The processor 108 then combines the inverse of this alpha value with the computed room lighting so that room lighting only affects transparent window areas; Paragraphs [0038]-[0039]: the window lighting has been generated, the process 404 uses the processor 108 to combines the computed window lighting with the building facade texture such that the window lighting can be seen through the transparent window areas of the building facade texture (block 428). FIG. 6d shows the computed window lighting applied to the facade of FIG. 6a. Note that the window curtain function creates a virtual separation of rooms within each floor…add more variety to the window lighting, in some embodiments, the processor 108 applies two different user-defined light colors to the window lighting pattern. The processor 108 uses a second pseudo-random function to switch between these light colors. To avoid unrealistic sharp transition of colors, the processor 108 applies an interpolation function to blend between them).
Regarding claim 4, Yang, in view of McNelley teaches the method of claim 3, Yang discloses wherein the color of each planar layer is specified using at least one area of uniform color (Paragraphs [0039]-[0040]: add more variety to the window lighting, in some embodiments, the processor 108 applies two different user-defined light colors to the window lighting pattern. The processor 108 uses a second pseudo-random function to switch between these light colors. To avoid unrealistic sharp transition of colors, the processor 108 applies an interpolation function to blend between them…and c is the resulting window color. The mix( ) function is the OpenGL linear interpolation function).
Regarding claim 5, Yang, in view of McNelley teaches the method of claim 1, Yang discloses further comprising verifying each planar layer, wherein each planar layer is tested to be substantially parallel to at least one other planar layer (Paragraph [0055]: processor 108 computes the intersection point of the view ray with the back wall without reliance on screen space derivatives. In this case, the processor 108 assumes that the back wall is parallel to the facade geometry and that the back wall has the same normal vector as the facade nw. To determine the location of the back wall the processor 108 defines an offset in world space boff from the facade).
Regarding claim 6, Yang, in view of McNelley teaches the method of claim 1, Yang discloses further comprising generating a ceiling layer for a ceiling in the room image and a floor layer for a floor in the room image (Fig. 7; Paragraph [0044]: the process 700 determines room floor, ceiling, and wall locations in texture space for a room that contains the current fragment (block 702). In the case where the process 400 was used to individually define room locations, the processor 108 simply determines that the room boundaries are located at nearest integer values in u-v texture space. However, in the case where the per-floor texture parameterization process 404 was used, the processor 108 uses a pseudo-random placement of room dividing walls based on the window curtain function that was used in the process 404. The processor 108 uses the window lighting pattern generated with the window curtain function as a loose definition of room separation; Paragraph [0050]: the process 700 uses the processor 108 to compute the intersection of the walls, floor, and ceiling of the rooms with the viewing ray in world space (block 712). The viewing ray is a function of a viewing angle of the three-dimensional building and the window areas of the building facade texture. To solve the ray -plane intersection equation the processor 108 must identify a point on the plane and the normal to the plane. For example, in one embodiment, to determine a point on the ceiling plane with vertical texture coordinate n directly above the current window pixel (u, v), the processor 108 assumes that the buildings are pre-transformed such that the normal to the ceiling plane is <0, 1, 0>. The processor 108 directly plugs these values into the plane equation below to find the intersection point between the view ray v and the ceiling).
Regarding claim 7, Yang, in view of McNelley teaches the method of claim 1, Yang discloses further comprising verifying a wall layer is substantially perpendicular to one or more of the at least one planar layer (Paragraph [0050]: the process 700 uses the processor 108 to compute the intersection of the walls, floor, and ceiling of the rooms with the viewing ray in world space (block 712). The viewing ray is a function of a viewing angle of the three-dimensional building and the window areas of the building facade texture. To solve the ray -plane intersection equation the processor 108 must identify a point on the plane and the normal to the plane).
Regarding claim 8, Yang, in view of McNelley teaches the method of claim 1, Yang discloses further comprising generating at least one planar layer in depth for a third room image (Paragraph [0055]: processor 108 computes the intersection point of the view ray with the back wall without reliance on screen space derivatives. In this case, the processor 108 assumes that the back wall is parallel to the facade geometry and that the back wall has the same normal vector as the facade nw. To determine the location of the back wall the processor 108 defines an offset in world space boff from the facade); generating at least one planar layer in depth for a fourth room image, wherein the third room image and the fourth room image represent a single connected room visible through two respective windows (Figs. 5A-5B; Paragraph [0029]: the processor 108 uses window lighting component 152 to generate two color lighting on a random set of windows and provides a convincing rendering of a city night scene. A threshold parameter controls the portion of lit windows; Paragraph [0032]: FIG. 5a depicts a case in which a building facade texture 500 comprises repeating textures 504. In this case, the process 400 assumes that each integer range of the repeated textures 504 defines the boundaries of a room. The processor 108 computes a unique range of texture coordinates for each room in the building facade 500, shown by dashed lines 508. For example, to define a facade with n by m uniformly distributed rooms, a single quad can be drawn and texture coordinates can be assigned from 0 to n in one direction and 0 to m in the other direction. However, in other embodiments, rooms are placed in arbitrary locations with flexible combinations of sizes and shapes, the windows belonging to each room being within the designated texture coordinate range. FIG. 5b depicts an arbitrary room distribution on a building facade 512 with a single texture. The processor 108 computes a unique integer coordinate range 516 for each room, with the fractional part of (u, v) representing the true texture coordinate. On the top two floors, only window areas have geometry primitives and texture coordinates defined using the process. On the bottom floor, the entire room area is covered with a pair of triangle geometry primitives); calculating a parallax offset between a planar layer for the third room image and a planar layer for the fourth room image (Paragraph [0008]: related method, referred to as Interior Mapping, provides a type of parallax effect wherein a building interior can be viewed from different angles when only drawing a building façade; Paragraph [0027]: computing system 104 is configured to perform a method for automatically rendering random window lighting and interior maps without explicit information of room sizes and locations. The programmed instructions 128 comprise computer code that implements the method and at least includes a window lighting component 152 that automatically renders window lighting. In some embodiments the programmed instructions 128 further includes an interior mapping component 156 that automatically renders interior textures of rooms. One aspect of the method is that the method infers room locations based on texture coordinates of the facades. In some embodiments, the GPU 116 is configured to perform all the computation for this method at runtime in a pixel shader, which is also referred to as a fragment shader in some embodiments. Therefore, the method does not require pre-computing either the geometry or location of rooms, and it easily scales to handling scenes of arbitrary sizes); and calculating a shading reflection using the parallax offset for at least one surface in the third room image (Paragraph [0050]: the process 700 uses the processor 108 to compute the intersection of the walls, floor, and ceiling of the rooms with the viewing ray in world space (block 712). The viewing ray is a function of a viewing angle of the three-dimensional building and the window areas of the building facade texture. To solve the ray -plane intersection equation the processor 108 must identify a point on the plane and the normal to the plane. For example, in one embodiment, to determine a point on the ceiling plane with vertical texture coordinate n directly above the current window pixel (u, v), the processor 108 assumes that the buildings are pre-transformed such that the normal to the ceiling plane is <0, 1, 0>. The processor 108 directly plugs these values into the plane equation below to find the intersection point between the view ray v and the ceiling).
Regarding claim 9, Yang, in view of McNelley teaches the method of claim 1, Yang discloses further comprising: creating multiple room images by duplicating at least one planar layer and at least one wall layer from the first room image; and modifying the at least one duplicate planar layer and the at least one duplicate wall layer for each of the multiple room images (Figs. 5A-5B; Paragraph [0032]: FIG. 5a depicts a case in which a building facade texture 500 comprises repeating textures 504. In this case, the process 400 assumes that each integer range of the repeated textures 504 defines the boundaries of a room. The processor 108 computes a unique range of texture coordinates for each room in the building facade 500, shown by dashed lines 508. For example, to define a facade with n by m uniformly distributed rooms, a single quad can be drawn and texture coordinates can be assigned from 0 to n in one direction and 0 to m in the other direction. However, in other embodiments, rooms are placed in arbitrary locations with flexible combinations of sizes and shapes, the windows belonging to each room being within the designated texture coordinate range. FIG. 5b depicts an arbitrary room distribution on a building facade 512 with a single texture. The processor 108 computes a unique integer coordinate range 516 for each room, with the fractional part of (u, v) representing the true texture coordinate. On the top two floors, only window areas have geometry primitives and texture coordinates defined using the process. On the bottom floor, the entire room area is covered with a pair of triangle geometry primitives).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 15, Yang, in view of McNelley teaches the room shader of claim 14, Yang discloses wherein the verify layer unit also verifies a wall layer is substantially perpendicular to one or more of the at least one planar layer (Paragraph [0050]: the process 700 uses the processor 108 to compute the intersection of the walls, floor, and ceiling of the rooms with the viewing ray in world space (block 712). The viewing ray is a function of a viewing angle of the three-dimensional building and the window areas of the building facade texture. To solve the ray -plane intersection equation the processor 108 must identify a point on the plane and the normal to the plane).
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium storing a computer program, which are disclosed by Yang, Paragraph [0025]: memory 120 includes both non-volatile memory and volatile memory. The non-volatile memory includes solid-state memories, such as NAND flash memory, magnetic and optical storage media, or any other suitable data storage device that retains data when the computing system 104 is deactivated or loses electrical power. The volatile memory includes static and dynamic random access memory (RAM) that stores software and data, including graphics data and map feature data, during operation of the computing system 104. In addition to the programmed instructions 128, the memory 120 includes virtual environment and object polygon data 132 and texture data); thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613